Exhibit NOVEN AND HISAMITSU ENTER INTO DEFINITIVE MERGER AGREEMENT Hisamitsu to Commence All-Cash Tender Offer for 100% of Noven Shares Noven’s Existing Operations to Serve as Combined Company’s U.S. Growth Platform Miami, Florida USA and Tosu, Saga Japan – July 14, 2009 – Noven Pharmaceuticals, Inc. (NASDAQ: NOVN) and Hisamitsu Pharmaceutical Co., Inc.(TSE: 4530) today jointly announced that they have entered into a definitive merger agreement pursuant to which Hisamitsu has proposed to acquire Noven for total cash consideration of approximately $428 million, or $16.50 per share, in an all-cash tender offer for 100% of the outstanding shares of Noven.The offer price represents a 22% premium to the closing price of Noven’s common stock on July 13, 2009, and a 43% premium to Noven’s average closing price for the preceding 90 days. The acquisition is expected to be effectuated through a cash tender offer by a wholly-owned subsidiary of Hisamitsu for the outstanding shares of Noven.The tender offer, if successful, would be followed by the merger of the Hisamitsu subsidiary with and into Noven, with Noven surviving as a wholly-owned subsidiary of Hisamitsu. The companies expect that Noven will continue as a standalone business unit, operating at its current locations in Miami and New York with its existing work force. 1 Peter Brandt, Noven President, CEO and board member, said, “Today is a great day for Noven, our shareholders, our employees and all Noven constituents.The proposed acquisition by Hisamitsu – a company Noven has come to know, respect and trust over the course of several years – provides substantial value to Noven shareholders, while positioning Noven as the U.S. growth platform of a global company with significant resources and a vision aligned with our own.It brings together two industry leaders in complementary geographic markets that share a joint commitment to the development, manufacture and commercialization of transdermal and other therapies.With our combined capabilities and shared vision, we expect to accelerate the achievement of the Noven mission – to develop and commercialize products and technologies that meaningfully benefit patients, our customers and our industry partners – and to achieve that mission on a grander scale than we could alone.” Commenting on the transaction, Hirotaka Nakatomi, President of Hisamitsu, said, “In Noven, we believe we have found the ideal catalyst to accelerate Hisamitsu’s strategic objective of increasing our U.S. presence.The transaction presents the opportunity to build upon Noven’s impressive capabilities in transdermal drug development, clinical/regulatory affairs, manufacturing, and product commercialization.In addition, we believe products incorporating Noven’s technologies have the potential to supplement Hisamitsu’s development efforts in Japan and elsewhere, thereby advancing our vision of serving patients globally with new transdermal therapies that improve the quality of life.” Following the transaction, Jeffrey F. Eisenberg, currently Noven’s Executive Vice President and President of the Novogyne joint venture, will be named Noven’s President & Chief Executive Officer.He will assume the responsibilities of Peter Brandt, who will leave Noven after a transition period. The merger agreement was unanimously approved by the boards of directors of both Noven and Hisamitsu.The tender offer is expected to commence by July 28, 2009, and to last for 20 business days.Consummation of the tender offer is subject to the satisfaction of certain customary conditions, including the tender of a majority of the outstanding shares of Noven on a fully-diluted basis and the receipt of regulatory approvals.Hisamitsu’s shareholders are not required to vote on or approve the tender offer or merger.Hisamitsu is currently the beneficial owner of 1,240,000 shares of Noven common stock, representing approximately 4.9% of shares outstanding. 2 J.P.
